            Case 19-01298-MAM       Doc 316    Filed 05/11/20   Page 1 of 6




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                         WEST PALM BEACH DIVISION

                                            Case No.: 18-16248-BKC-MAM
IN RE:                                      Chapter 7 Proceeding

CHANCE & ANTHEM, LLC,

Debtor.
____________________________________/
ROBERT C. FURR, not individually but
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

      Plaintiff.

v.                                            Adv. Proc. No.: 19-01298-BKC-MAM-A


JEFFREY SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee
of the SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PARMACEUTICALS, LLC, a
Maryland Limited Liability Company,
OB Real Estate 1732, LLC, a Florida Limited
Liability Company, SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC, a
Florida Limited Liability Company, FLORIDA’S
ASSOCIATION OF COMMUNITY BANKS AND
CREDIT UNIONS, INC., a Florida corporation,
SYMPATICO EQUINE RESCUE, INC., a Florida corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually,

      Defendant.

____________________________________/

 DEFENDANTS’, CANNAMED PARMACEUTICALS, LLC, TANYA SISKIND,
 SISKIND FAMILY TRUST, SISKIND LEGAL SERVICES, LLC, SOVEREIGN
             Case 19-01298-MAM         Doc 316    Filed 05/11/20     Page 2 of 6




     GAMING & ENTERTAINMENT, LLC, FLORIDA’S ASSOCIATION OF
      COMMUNITY BANKS AND CREDIT UNIONS, INC., SYMPATICO
        EQUINE RESCUE, INC., NOTICE OF JOINDER OF MOTION
           TO CONTINUE PRETRIAL AND FOR EXTENSION
                 OF PRETRIAL DEADLINES (DE#290)

       Defendants, CannaMed Pharmaceuticals, LLC, Tanya Siskind, the Siskind

Family Trust, Siskind Legal Services, LLC, Sovereign Gaming & Entertainment, LLC,

Florida’s Association of Community Banks and Credit Unions, Inc., and Sympatico

Equine Rescue, Inc. (hereinafter collectively referred to as “Defendant” or “Defendants”)

hereby file this Notice of Joinder of Motion to Continue Pretrial and for Extension of Pretrial

Deadlines (DE#290) filed by Co-Defendant Jeffrey Siskind, Esq., (hereinafter referred to as

“Siskind”) May 6, 2020, and in support thereof states:

       1.     This Chapter 7 proceeding was filed on January 29, 2018, in the United States

Bankruptcy Court for the District of Maryland.

       2.     On May 25, 2018, Robert C. Furr (hereinafter referred to as “Plaintiff” and/or

“Trustee”) was appointed as the interim Chapter 7 trustee and upon the conclusion of the 11

U.S.C. § 341 First Meeting of Creditors July 9, 2018, he became the permanent trustee.

       3.     On August 6, 2019, along with other adversary proceedings, the Trustee filed

the instant adversary proceeding against the Defendants. The adversary complaint sought to

substantively consolidate the Defendants with the Debtor, as well as seeking the recovery of

alleged transfers.
             Case 19-01298-MAM        Doc 316     Filed 05/11/20    Page 3 of 6




        4.    Upon service, the defendants filed their Answer and Affirmative Defenses to

the Trustee’s Complaint. Initially, the pretrial conference in this matter was scheduled for

November 14, 2019. However, the pretrial conference was continued based upon pending

Motions before the Court. Currently, the pretrial in this matter is scheduled for May 12,

2020.

        5.    Based upon the effects of the coronavirus restrictions, which serves as an

impediment to the discovery efforts in this matter, the co-defendant, Jeffrey Siskind, Esq.,

sought to extend the deadline in which to conduct discovery. As such, on April 27, 2020,

Siskind filed a Motion to Extend Time to Conduct Discovery (DE#284). However, the

hearing on this matter was scheduled for May 19, 2020.

        6.    As the hearing on Siskind’s Motion to Extend Time to Conduct Discovery was

scheduled after the pretrial conference, and the Trustee objected to extending the discovery

deadline, Siskind sought to continue the currently scheduled pretrial conference. On May 6,

2020, Siskind filed a Motion to Continue Pretrial and for Extension of Pretrial Deadlines

(DE#290) (hereinafter referred to as “Motion”).

        7.    The hearing on Siskind’s Motion, as well as the hearing on the Motion to

Extend Time to Conduct Discovery, is set for May 12, 2020, to be held concurrently with the

pretrial conference. On May 8, 2020, the Plaintiff filed his Response in Opposition to the (i)

Motion to Extend Time to Conduct Discovery; and (ii) Motion to Continue Pretrial

Conference and for Extension of Pretrial Deadlines (DE#294).
             Case 19-01298-MAM        Doc 316     Filed 05/11/20     Page 4 of 6




       8.     Based upon the restrictions imposed as a result of the coronavirus pandemic,

which has resulted in the lack of ability to conduct meaningful discovery by any of the

defendants in this matter, the defendants, CannaMed Pharmaceuticals, LLC, Tanya Siskind,

the Siskind Family Trust, Siskind Legal Services, LLC, Sovereign Gaming & Entertainment,

LLC, Florida’s Association of Community Banks and Credit Unions, Inc., and Sympatico

Equine Rescue, Inc., all assert a continuance of the May 12, 2020, pretrial conference and the

extension of the discovery deadline is appropriate in this matter.

       9.     Based upon this assertion, the defendants, CannaMed Pharmaceuticals, LLC,

Tanya Siskind, the Siskind Family Trust, Siskind Legal Services, LLC, Sovereign Gaming &

Entertainment, LLC, Florida’s Association of Community Banks and Credit Unions, Inc.,

and Sympatico Equine Rescue, Inc., hereby join in the Motion to Continue Pretrial and for

Extension of Pretrial Deadlines (DE#290) and the Motion to Extend Time to Conduct

Discovery (DE#284).

       WHEREFORE the Defendants, CannaMed Pharmaceuticals, LLC, Tanya

Siskind, the Siskind Family Trust, Siskind Legal Services, LLC, Sovereign Gaming &

Entertainment, LLC, Florida’s Association of Community Banks and Credit Unions,

Inc., and Sympatico Equine Rescue, Inc., join the request to continue the May 12, 2020,

pretrial conference for a period of six (6) months, along with an extension of all pretrial

deadlines, extend the deadline to conduct discovery to correspond with the newly scheduled

pretrial conference, plus grants such other and further relief as the Court deems just and

proper.
             Case 19-01298-MAM        Doc 316    Filed 05/11/20    Page 5 of 6




       I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court set forth in Local Rule 2090-1(A).

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished by the Court’s CM/ECF system on the 11th day of May 2020 to:

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com,        vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law
           Case 19-01298-MAM     Doc 316    Filed 05/11/20   Page 6 of 6




Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com,       gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

                                            PHILIP B. HARRIS, P.A.
                                            685 Royal Palm Beach Boulevard
                                            Suite 205
                                            Royal Palm Beach, FL 33411
                                            Tel: 561-543-7963
                                            Fax: 561-793-1020


                                            By: /s/ Philip B. Harris____________
                                                    Philip B. Harris, Esq.
                                                    FL Bar ID: 19781
